Exhibit 10.1

PURCHASE AND SALE AGREEMENT
 
November 21, 2011
 
This Agreement is made effective the above date between Emerald Mining &
Leasing, LLC, a limited liability company formed under Colorado law (“EML”), AgX
Resources, LLC, a limited liability company formed under Colorado law (“AgX”),
and Golden 8 Mining, LLC, a limited liability company formed under Oklahoma law
(“G8” and with EML and AgX collectively “Sellers”) and Rio Grande Silver, Inc.,
a Delaware corporation (“Buyer”).
 
RECITALS
 
A.           The parties are each a Participant in a JV Agreement, “Exploration,
Development and Mine Operating Agreement”, dated February 21, 2008, as
subsequently amended (the “JV Agreement”) or has an interest in the JV Agreement
and the underlying Properties through a Participant;
 
B.           The Sellers intend by this Purchase and Sale Agreement (this
“Agreement”) to sell to Buyer the Sellers’ undivided interests in certain
property which is governed by the JV Agreement; and
 
C.           The Sellers also intend to terminate the JV Agreement and to enter
into a new agreement to govern the operation of the remaining claims.
 
AGREEMENT
 
1.   PROPERTY SOLD.   Sellers agree to sell, and Buyer agrees to buy, the
properties set forth on Exhibit “A” (the “Properties”) hereto and by this
reference incorporated herein on the terms and conditions set forth in this
Agreement.  Buyer does not and will not assume any obligation or liability of
any Seller, and Buyer will not, and shall not be deemed to, assume or otherwise
succeed to, any obligation or liability, even if imposed upon Buyer as a
successor in interest to the Property, except as expressly provided in this
Agreement.
 


2.      INTEREST OF SELLERS.       Each Seller has the following proportionate
interests in the
Purchase Price and any and all benefits under this Agreement:
 
a.        Golden 8 Mining, LLC, 17/30ths, which is equal to 56.6666%;
 
b.        Emerald Mining & Leasing, LLC 11/30ths, which is equal to 36.6667%;
and
 
c.AgX Resources, LLC, 2/30ths, which is equal to 6.6667%.
 
3.   PURCHASE PRICE AND TERMS.  The Buyer shall pay the Sellers the “Purchase
Price,” being $30,000,000 in shares of Hecla Mining Company common stock (the
“Hecla Shares”) which may be restricted as that term is defined under Rule 144)
as soon as is commercially practicable, but not later than three (3) trading
days after the Closing, with the total number of shares to be issued based on
90% of the volume-weighted average price (the “VWAP”) of Hecla Mining Company
shares on the New York Stock Exchange (“NYSE”) for the twenty trading (20)
daysimmediately preceding and including December 2, 2011.  Such payment will be
made to EML, G8, and AgX in proportion to their respective interest as stated
above (that is, $17 million to G8, $11 million to EML, and $2 million to AgX).
 
 
1

--------------------------------------------------------------------------------

 


3.1           Representations and Warranties of EML, G8 and AgX. As of the
Effective Date, EML, G8 and AgX each warrants and represents to Buyer that (in
each case severally and with respect to itself):
 
(a)           it is a limited liability company duly organized and in good
standing in its state of organization and is qualified to do business and is in
good standing in those states where necessary in order to carry out the purposes
of this Agreement;
 
(b)           it has the capacity to enter into and perform this Agreement and
all transactions contemplated herein and that all actions required to authorize
it to enter into and perform this Agreement have been properly taken;
 
(c)           it will not breach any other agreement or arrangement by entering
into or performing this Agreement;
 
(d)           it is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude the permitting or implementation
of Operations under this Agreement; and
 
(e)           this Agreement has been duly executed and delivered by it and is
valid and binding upon it in accordance with its terms.
 
3.2           Representations and Warranties of Buyer. As of the Effective Date,
Buyer warrants and represents to Seller that:
 
(a)           it is a corporation duly organized and in good standing in the
state of Delaware and is qualified to do business and is in good standing in
those states where necessary in order to carry out the purposes of this
Agreement;
 
(b)           it has the capacity to enter into and perform this Agreement and
all transactions contemplated herein and that all actions required to authorize
it to enter into and perform this Agreement have been properly taken;
 
(c)           it will not breach any other agreement or arrangement by entering
into or performing this Agreement;
 
(d)           it is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude the permitting or implementation
of Operations under this Agreement; and
 
(e)           this Agreement has been duly executed and delivered by it and is
valid and binding upon it in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3           Representations and Warranties as to Properties. As of the
Effective Date, EML (severally and not jointly as to an 11% interest), G8
(severally and not jointly as to a 17% interest), and AgX (severally and not
jointly as to a 2% interest) make the following representations and warranties
to Buyer:
 
(a)           With respect to those Properties owned in fee simple, if any, to
their Knowledge each of EML, G8 and AgX are in exclusive possession of and own
such Properties free and clear of all encumbrances or defects in title except
those specifically identified in the exhibits to the deeds by which the
Properties will be conveyed except to the extent that the transfer of some or
all of such Properties to them from BUYER has not yet been completed in the
records of Mineral County, Colorado, or the Bureau of Land Management.
 
(b)           With respect to those Properties in which EML, G8 or AgX hold an
interest under leases or other contracts: (i) each of them is in exclusive
possession of such Properties; (ii) none of them has received any notice of
default of any of the terms or provisions of such leases or other contracts;
(iii) each of them has the authority under such leases or other contracts to
perform fully its obligations under this Agreement; (iv) to each of their
Knowledge, such leases and other contracts are valid and are in good standing;
(v) none of them has any Knowledge of any act or omission or any condition on
the Properties which could be considered or construed as a default under any
such lease or other contract; and (vi) to the Knowledge of each of them, such
Properties are free and clear of all encumbrances or defects in title except for
those specifically identified.
 
(c)           With respect to unpatented mining claims and millsites located by
any of EML, G8 and AgX that are included within the Properties (except to the
extent that the transfer of some or all of such Properties to EML, G8 or AgX has
not yet been completed in the records of Mineral County, Colorado, or the Bureau
of Land Management), except as provided in the exhibits to the deeds by which
the Properties will be conveyed and subject to the paramount title of the United
States and to the Knowledge of EML, G8 or AgX: (i) the unpatented mining claims
were properly laid out and monumented; (ii) all required location and validation
work was properly performed; (iii) location notices and certificates were
properly recorded and filed with appropriate governmental agencies; (iv) the
claims are free and clear of Encumbrances or defects in title; and (vii) none of
EML, G8 or AgX has any Knowledge of conflicting mining claims. Nothing in this
Subsection, however, shall be deemed to be a representation or a warranty that
any of the unpatented mining claims contains a valuable mineral deposit.
 
(d)           With respect to unpatented mining claims and millsites not located
by EML, G8 or AgX but which are included within the Properties (except to the
extent that the transfer of some or all of such Properties has not yet been
completed in the records of Mineral County, Colorado, or the Bureau of Land
Management), except as provided in the exhibits to the deeds by which the
Properties will be conveyed and subject to the paramount title of the United
States and to the Knowledge of EML, G8 or AgX: (i) the claims are free and clear
of Encumbrances or defects in title; and (ii) neither EML, G8 nor AgX has any
Knowledge of conflicting mining claims. Nothing in this Subsection, however,
shall be deemed to be a representation or a warranty that any of the unpatented
mining claims contains a valuable discovery of minerals.
 
(e)           With respect to the Properties, to the several Knowledge of each
of EML, G8 and AgX, there are no pending or threatened actions, suits, claims or
proceedings, and there have been no previous transactions affecting its
interests in the Properties which have not been for fair consideration.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Except as to matters otherwise disclosed in writing by any of EML,
G8 or AgX to Buyer, none of EML, G8 or AgX has received inquiry from or notice
of a pending investigation from any governmental agency or of any administrative
or judicial proceeding concerning the violation of any Laws.
 
The representations and warranties set forth above shall survive the execution
and delivery of any documents of Transfer provided under this Agreement. For a
representation or warranty made to a person’s "Knowledge," the term "Knowledge"
shall mean actual knowledge on the part of the officers, employees, and agents
of the representing person or of facts that would reasonably lead to the
indicated conclusions.
 


3.4           Disclosures. (a)           Each of EML, G8 and AgX represents and
warrants that it is unaware of any material facts or circumstances that have not
been disclosed in this Agreement or the exhibits hereto, which should be
disclosed to Buyer in order to prevent the representations and warranties in
this Article from being materially misleading. Each of EML, G8 and AgX
represents to the others that in negotiating and entering into this Agreement it
has relied solely on its own appraisals and estimates as to the value of the
Assets, as to the environmental condition of the Properties, and upon its own
geologic and engineering interpretations related thereto.
 


(b)           RGS represents and warrants that it is unaware of any material
facts or circumstances that have not been disclosed in this Agreement or the
exhibits hereto which would lead to any representation or warranty of EML, G8 or
AgX being inaccurate or incomplete in any material respect.  RGS further
represents and warrants that in negotiating and entering into this Agreement it
has relied solely on its own appraisals and estimates as to the value of the
Assets, as to the environmental condition of the Properties, and upon its own
geologic and engineering interpretations related thereto


3.5            Indemnity.           Sellers shall severally according to their
portion of the Purchase Price indemnify, defend and save harmless Buyer from,
against, for and in respect of the following:  (i) and all liabilities and
obligations of the Sellers not specifically assumed by Buyer pursuant to this
Agreement; (ii) any damages, losses, obligations, liabilities, claims, actions
or causes of action (“Loss”) sustained or suffered by Buyer and arising from a
breach of any representation or warranty or any covenant or agreement of Sellers
contained in or made pursuant to this Agreement, or in any certificate,
instrument or agreement delivered by any Seller pursuant hereto or in connection
with the transactions contemplated hereby; and (iii) all reasonable costs and
expenses (including, without limitation, reasonable attorneys’, accountants’ and
other professional fees and expenses) incurred by Buyer in connection with any
Loss.
 
4.   CLOSING.
 

 
a.
Each Seller shall deliver to Buyer three bargain and sale deeds in the form of
Exhibits C-1 (for certain mining claims), C-2 (for certain mill sites and
ponds), C-4 (for claims as to which the mineral estate only is being
transferred), and C-4 (for water rights) at closing (“Closing”).  The Sellers
shall also deliver a non-foreign affidavit and other documents and affidavits
required for the transfer of the Property and the recording of the deeds, as
well as any other such documents as Buyer shall reasonably request in order to
carry out the intentions of this Agreement.



 
4

--------------------------------------------------------------------------------

 
 

 
b. 
The Buyer shall deliver to each of the Sellers its proportionate share of the
PurchasePrice as described in Paragraph 3, above.




 
c.
The Sellers and the Buyer will enter into a new agreement terminating the JV
Agreement and defining their respective obligations with respect to the
remaining claims as described in that joint venture agreement attached hereto as
Exhibit B.




 
d.
The Closing shall be on or before December 16, 2011 at 10:00 am (Mountain time)
at the offices of Burns, Figa & Will, P.C., Suite 1000, 6400 Fiddler’s Green
Circle, Greenwood Village, CO 80112.




 
e.
The Buyer will receive the deeds and will be responsible to pay all recording
and other costs to be incurred in connection with the transfer of the Property
to the Buyer.



5.   POSSESSION.  Possession of the Property shall be delivered to Buyer on
Closing free and clear of any liens or encumbrances except for any ownership
interest of Buyer therein.


6.   INVESTMENT REPRESENTATIONS.  Each of EML, G8 and AgX is an accredited
investor as that term is defined in Rule 501(a) of Regulation D as adopted by
the Securities and Exchange Commission, and each is acquiring the Hecla Shares
for its own accounts for purposes of investment and not with a view to
distribution thereof within the meaning of the Securities Act of 1933 or in
violation of the registration requirements of the Securities Act of 1933 or any
state securities law. EML, G8 and AgX will refrain from transferring, alienating
or otherwise disposing of the Hecla Shares or any interest therein in such a
manner as to cause RGS, or its affiliates, to be in violation of the
registration requirements of the Securities Act of 1933 or any state securities
law. EML, G8 and AgX further understand that the Hecla Shares have not been
registered under the Securities Act of 1933 and may not be transferred except in
compliance therewith. Each of EML, G8, and AgX has reviewed the reports filed by
Hecla Mining Company with the SEC and has obtained such other information about
Hecla Mining Company from such other sources as any of them has required to be
fully-informed regarding the business, assets, financial condition, results of
operations, managements, and risks attendant to the acquisition and ownership of
the Hecla Shares.


7.   TIME OF ESSENCE, DEFAULT AND REMEDIES.  Time is of the essence hereof.  If
any note or check received hereunder or any other payment due hereunder is not
paid, honored or tendered when due, or if any other obligation hereunder is not
performed or waived as herein provided, the aggrieved party shall give written
notice to the other parties of a dispute and its nature.  The dispute provisions
of the JV Agreement shall govern resolution of the dispute and the party not in
default shall have recourse to any and all legal or equitable remedies
including, without limitation, specific performance and damages provided by the
JV Agreement.


8.   ENTIRE AGREEMENT, MODIFICATION, SURVIVAL.  This Agreement constitutes the
entire contract between the parties relating to the sale of these Properties,
and any prior agreements pertaining thereto, whether oral or written, have been
merged and integrated into this contract. No subsequent modification of any of
the terms of this contract shall be valid, binding upon the parties, or
enforceable unless made in writing and signed by the parties.  Any
representation or warranty contained herein as well as any obligation in this
contract that, by its terms, is intended to be performed after termination or
Closing shall survive the same.
 
 
5

--------------------------------------------------------------------------------

 


9.   NOTICE, DELIVERY AND CHOICE OF LAW.
 
 
a.   Physical Delivery. All notices must be in writing.  Any notice shall be
effective when received by the Party to whom the notice is directed.



 
b.   Electronic Delivery. As an alternative to physical delivery, any signed
document and written notice may be delivered in electronic form by facsimile or
email.  Documents with original signatures shall be provided upon request of any
party.



 
c.   Choice of Law.  This contract and all disputes arising hereunder shall be
governed by the Governing Law and Forum Selection provision of the JV Agreement.



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the
Amendment Effective Date.
 

Emerald Mining & Leasing, LLC      Golden 8 Mining, LLC                        
                    By       By      
Brian F. Egolf
     
James C. Brewer
   
Manager
     
Vice President and Manager
 

                            
                                              

AgX Resources, LLC, by Columbine     Rio Grande Silver, Inc. Strategics LLC, its
Manager                                             By       By      
J. Kemper Will
     
Dean McDonald
   
Manager
     
President
 



 
6

--------------------------------------------------------------------------------

 
 
 

STATE OF COLORADO )         ) ss.       County of Mineral  )      

 
The foregoing instrument was acknowledged before me this              day
of                2011 by Brian F. Egolf as Manager of Emerald Mining & Leasing,
LLC.
 

    Witness my hand and official seal.       My commission
expires                                              Notary Public  

 

STATE OF OKLAHOMA )         ) ss.       County
of                                       )      

 
The foregoing instrument was acknowledged before me this              day
of                2011 by James C. Brewer as Vice President and Manager of
Golden 8 Mining, LLC.
                                 

    Witness my hand and official seal.       My commission
expires                                              Notary Public  

 

STATE OF COLORADO )         ) ss.       County of Mineral  )      

 
The foregoing instrument was acknowledged before me this              day
of                2011 by J. Kemper Will as Manager of Columbine Strategics LLC
Manager of AgX Resources, LLC.
 

    Witness my hand and official seal.       My commission
expires                                              Notary Public  

 
 
7

--------------------------------------------------------------------------------

 
 

STATE OF COLORADO )         ) ss.       County of Mineral  )      



The foregoing instrument was acknowledged before me this              day
of                2011 by Dean McDonald as President of Rio Grande Silver, Inc.
 

    Witness my hand and official seal.       My commission
expires                                              Notary Public  

 
 
8